Citation Nr: 1223839	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-34 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the spine (low back pain).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2007 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2010, the Board remanded these claims for additional development.  The claims are now partially ready for appellate review.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's arthritis of the spine (back disorder) is proximately due to or caused by his service-connected pilonidal cyst.  


CONCLUSION OF LAW

Service connection for arthritis of the spine is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Arthritis of the Spine (Back Disorder)

The Veteran is seeking entitlement to service connection for arthritis of the spine.  He asserts his low back pain is secondary to his pilonidal cyst.  The Board notes the Veteran was granted service connection for a pilonidal cyst in July 2010.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records were reviewed.  The entrance examination from August 1964 did not note any abnormalities.  In October 1964, the Veteran complained of pain in his coccyx region, and he was diagnosed and treated for a pilonidal cyst.  The June 1966 separation examination did not note any abnormalities.

Post-service records were reviewed.  VA outpatient records from March 2000 indicate the Veteran complained of back pain and examination revealed mild low back tenderness with no paraspinal muscle spasm.  The physician stated the back pain was probably due to degenerative joint disease.

The Veteran was afforded a VA examination in September 2003.  It was noted that he had spinal arthritis and had difficulty bending, pushing, turning and twisting.  Examination revealed moderate to severe spasms of the lumbar spine with limited range of motion.  He was diagnosed with discogenic disease, L4, 5.

The Veteran testified in December 2007 that he has experienced low back pain since he developed the cyst during service.  See December 2007 BVA Hearing Transcript, page 27.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Veteran was afforded a VA examination in October 2009.  The Veteran reported low back pain, and the examiner noted the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  The examiner stated that the Veteran's excision of the pilonidal cyst left what could be considered a deep type of scar, even though the damage was the cyst itself, rather than any surgical excision induced damage.  The examiner opined that the Veteran's complaint of low back pain is more likely than not related to the pilonidal cyst excision.

In this case, the Board finds that the evidence is at least evenly balanced as to the question of whether the Veteran has a low back disorder as secondary to his pilonidal cyst.  The October 2009 VA examiner opined that the Veteran's low back pain was more likely than not related to his pilonidal cyst.  There are no negative medical opinions of record.  Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for arthritis of the spine.


ORDER

Service connection for arthritis of the spine, as secondary to a service-connected pilonidal cyst, is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the Remand from November 2010, the Board instructed the RO that an addendum medical opinion was necessary because the opinion provided in the October 2009 VA examination was inadequate.  The Board noted that the October 2009 opinion was inadequate because the examiner relied on the absence of evidence of hearing loss in the service treatment records to provide a negative opinion.  

The Veteran was afforded a VA examination in November 2011.  The examiner opined that given the Veteran had normal hearing at entrance and discharge with no significant shift in threshold, his hearing is not the result of noise exposure, acoustic trauma or injury.  This is essentially the same opinion and rationale as provided in October 2009, which was deemed inadequate.  Again, the Board notes that normal hearing at discharge is not a bar to service connection.  This kind of opinion ignores the Veteran's statements about what he experienced in and after service.  Therefore, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA or private treatment records pertaining to the Veteran's hearing loss.

2.  Obtain an addendum opinion to the November 2011 audiological examination.  If necessary, afford the Veteran a VA examination.  Provide the examiner with a copy of this Remand and of the November 2010 Remand.  

The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed, particularly the Veteran's credible statements regarding noise exposure.  The examiner must discuss the kind of hearing loss the Veteran has, and whether it is the kind of hearing loss that is caused by injury, acoustic trauma, infection, old age, or some other cause.  An explanation for the underlying reasons for the opinion offered is required.  

Then, the examiner should offer an opinion as to whether it is less likely than not (i.e. less than 50 percent), at least as likely as not (i.e. 50 percent), or more likely than not (i.e. more than 50 percent) that the Veteran's hearing loss had its onset in service, is related to noise exposure during service or to a head injury in service, and explain the basis for the opinion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medical sound to find in favor of causation as it is to find against causation.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


